Citation Nr: 1454737	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for postoperative residuals of a  right inguinal hernia, to include aggravation of preexisting hernia disorder.

2.  Entitlement to service connection for postoperative right inguinal hernia surgical scar.

3.  Entitlement to service connection for a peripheral nerve disorder.

4.  Entitlement to service connection for a seizure disorder. 

5.  Entitlement to service connection for chronic dizziness or vertigo.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an effective date for service connection for headaches prior to November 5, 2009. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughters


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 20, 1944 to November 17, 1944. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which declined to reopen claims of service connection for post-operative right inguinal hernia, and for headaches and seizures; and which denied service connection for nerve condition/nerve damage/peripheral neuropathy/neurology problem/spasms, and for hypertension. 

The issues have been recharacterized to comport with the evidence of record. 

In December 2013 the Veteran and his daughters testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In a February 2014 decision the Board reopened the claims for service connection for post-operative right inguinal hernia, and for headaches and seizures; and remanded the case as to all issues on appeal for further development.

In an August 2014 rating decision the RO granted service connection for headaches.  In an October 2014 brief, the Veteran's representative submitted the Veteran's notice of disagreement with the effective date assigned.  

The RO did not issue a statement of the case and, accordingly, the Board must remand the effective date issue.

That issue and the issues of entitlement to service connection for chronic dizziness or vertigo  and for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.

FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim for service connection for postoperative residuals of a right inguinal hernia.

2.  A postoperative right inguinal hernia surgical scar is related to service.

3.  The preponderance of the evidence is against the claim for service connection for a peripheral nerve disorder.

4.  The preponderance of the evidence is against the claim for service connection for a seizure disorder.






CONCLUSIONS OF LAW

1.  The criteria for service connection for postoperative residuals of a right inguinal hernia have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2014).

2.  The criteria for service connection for a postoperative right inguinal hernia surgical scar have been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection a peripheral nerve disorder have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection a seizure disorder have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307, 3.309 (2014).
 
Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At his December 2013 hearing, the Veteran waived any error in the content or timing of the notice provided.  The duty to notify the Veteran is satisfied.  38 U.S.C.A. § 5103. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, have been obtained.  38 C.F.R. § 3.159 (c)(2).  The transcript of the December 2013 Board hearing is of record. 

A VA examination was conducted in April 2014.  That examination was predicated on review of the claim file and examination of the Veteran.  Medical analyses were applied to the facts of the case to support the conclusions reached, and the examination report is adequate to decide the claims.  See 38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

There is no indication in the record that any additional relevant evidence is available and not part of the claim file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service. 38 U.S.C.A. §§ 1111 , 1137 (West 2002).  The presumption is rebutted if clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 

If a presumption of aggravation arises due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 ; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

Some chronic diseases, including organic diseases of the nervous system, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for peripheral neuropathy as an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Evidence

A January 1944 report of physical examination and induction includes a history of defects, including a right inguinal hernia on December 8, 1942.  Examination findings included normal findings for neurological symptoms; and findings of no hernia found.  The summary of defects listed "none".  

Service treatment records show that the Veteran was admitted for treatment in May 1944 for a diagnosis of hernia, right inguinal, complete, indirect, reducible.  Associated treatment records contain an initial summary of right inguinal hernia since eight years of age.  These records noted that the sac extended two inches.  

Physical examination on admission showed findings of hernia, right inguinal, complete, indirect, reducible.  Nervous system was normal.  The Veteran's habits included that he smokes moderately and did not drink.  He had no history of illnesses or surgery or injury.  He reported he had had a right inguinal hernia for 13 years, and had worn a truss with relief for three years.  He had no complaints regarding the gastrointestinal or musculoskeletal systems.

The Veteran underwent hernioplasty in early June 1944 in treatment of his indirect, right inguinal hernia, with findings of a sac about four inches long with large defect in transversalis fascia; there was no evidence of a direct hernia.  Post-surgery, sutures were removed eight days later.  The wound was healed but swollen at the lower end.  The incision reopened at the lower end and old blood expressed from a hematoma.  Two days later the dressings were changed.  There was moderate amount of serous drainage.  Seven days later the dressings were removed.  The wound was healed, and the scar was firm.

A final summary (hospital) report noted that the Veteran was admitted to hospital in May 1944 for repair of a right inguinal hernia of a thirteen year duration.  The hernia was repaired in June 1944, and postoperatively the Veteran developed a hematoma in the incision, which drained for several days.  Otherwise convalescence was uneventful.  The wound healed well and the scar was firm.

An undated report of physical examination prior to discharge from active duty listed the following as significant diseases, wounds, or injuries:  pain in post-operative hernia scar; operation performed in July 1944.  On examination, the following diagnoses or findings were made: normal neurological diagnosis; normal skin; herniorrhaphy-scar tender; no musculoskeletal system defects; and normal abdominal viscera.

The report of a July 1959 VA examination shows that on examination for hernia, the evaluation was negative; and the examiner noted there was a well healed right hernia repair scar; and the Veteran reported no complaints of tenderness or pain on palpation.  The examiner commented that there was a nicely healed right herniorrhaphy scar.  

The report of a June 1975 VA examination shows that examination for hernia revealed a well-healed right inguinal herniorrhaphy scar and no recurrence of hernia.  Diagnoses included that the neurological evaluation was negative.

The report of a July 1976 VA examination shows that on examination there was no evidence of recurrence of right inguinal hernia.

A January 1988 report of examination for housebound status or permanent need for regular aid and attendance shows complaints of right leg weakness.  The diagnosis was chronic radiculopathy.

At the Veteran's December 2013 hearing before the undersigned, the Veteran and his daughters testified regarding his claim of service connection for a peripheral nerve disability and hernia.  He testified that a preexisting hernia condition was permanently aggravated during service, and required surgery during service.  The Veteran testified that he has since had abdominal symptoms associated with the hernia.  The Veteran also asserted that his neurological condition began soon after the hernia surgery in service.

During an April 2014 VA examination, on review of the evidence the examiner noted that an inguinal hernia was diagnosed in 1944, 1951 or 1952, and 2001.  The medical history shows that the induction examination revealed that the Veteran had a right inguinal hernia in 1942.  At the time of hospitalization in 1944 for complaint of right inguinal hernia, the Veteran reported he had had a hernia for 13 years and had worn a truss for 3 years.  The Veteran reported having had a right inguinal hernia repair in 1944 during service.  The repair was complicated by development of a hematoma that was drained during postoperative period.  The right inguinal hernia was repaired a second time in 1951 or 1952, which is confirmed by the record.  He also had a left inguinal repair in 2001.  The record shows that the Veteran was able to work for many years without difficulty after his hernia repair surgeries.  

On examination, no inguinal hernia or femoral hernia, was detected on the right or left; and no ventral hernia was detected.  Other than scars, the Veteran had no other pertinent physical findings, complications, conditions, signs, or symptoms related to the diagnosis of inguinal hernia.

After examination, the examiner opined that residuals of the postoperative right inguinal hernia (none were found on examination) were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

As rationale, the examiner noted that the Veteran had reported he had a hernia for many years prior to service and needed to wear a truss for three years prior to service.  A right inguinal hernia was also noted on induction examination in 1942 prior to entering service.  The hernia was repaired during service and he suffered a minor common complication of hematoma that was drained in the postoperative period.  A second repair was required in 1951 or 1952, which is not unusual in a young mail after a first repair.  

The examiner noted that the Veteran was able to work physically for a good portion of his life without difficulty from the right inguinal hernia.  Presently, both right and left inguinal repairs were intact and not appearing to be uncomfortable or painful.  There does not seem to have been any aggravation of the hernia condition.  The Veteran did not seem to have any sequelae related to this condition or any service related disability related to the hernia or repair.  

The examiner noted the following peripheral nerve disease history.  There was no mention of a peripheral nerve condition during service.  In November 1982 the Veteran was hospitalized for acute back pain, and electromyogram test findings were abnormal and consistent with a L3-L4 right radiculopathy.  In April 2007 the Veteran was diagnosed with a mononeuritis that later resolved.  The impression in April 2007 included status post motor vehicle accident with ankle fracture; and burning left foot; likely neuropathy.  

During the April 2014 VA examination diagnostic testing (EMG study) showed abnormal findings for the right lower extremity and normal findings for the left lower extremity.  The examiner diagnosed both radiculopathy at L3-L4, which the examiner found to have been first diagnosed in 1982; and peripheral nerve disease, which the examiner found to have been first diagnosed in April 2007.  

The examiner linked the right lower extremity abnormal findings to November 1982 abnormal EMG findings consistent with a L3-L4 right radiculopathy.  There were no abnormal findings of the upper extremities.

The examiner opined that the peripheral nerve condition was less likely than not incurred in or caused by any claimed in-service injury, event or illness.  As rationale the examiner stated that the Veteran did not suffer a peripheral nerve condition while in service and did not have any such condition that was aggravated by active service or any such condition that was caused or aggravated by a service connected condition. 

The examiner reviewed the record and examined the Veteran with respect to claimed seizure disorder, and made findings that the Veteran had not ever been diagnosed with a seizure disorder (epilepsy), or had a witnessed seizure.  On examination the Veteran did not have any findings, signs or symptoms attributable to seizure disorder activity.  After examination the examiner concluded that the evidence on file did not show that the Veteran had ever had a seizure or seizure disorder during service or at any time since service.  

VA and private treatment records after service are dated through July 2014 and show treatment for various complaints and conditions.

Analysis

Postoperative Residuals of a Right Inguinal Hernia

The Veteran asserts that he has postoperative residuals of a right inguinal hernia that preexisted service and was permanently aggravated during active service, evidence by or resulting from his surgery he underwent in service.

The consistently reported history during treatment in service of a preexisting right inguinal hernia condition is clear and unmistakable evidence of the preexisting right inguinal hernia condition, for which the Veteran underwent surgery in early June 1944.  
 
The evidence shows that the preexisting hernia condition was treated during service, but does not show that during service the condition was permanently aggravated, or resulted in any permanent sequelae other than the surgical scar.  During the April 2014 VA examination, the examiner found that other than a scar, the Veteran had no residual findings, complications, conditions, signs, or symptoms related to the diagnosis of right inguinal hernia, that could form a basis for service connection.  That opinion is based on rationale consistent with the evidence of record.  There are no opinions or other competent evidence to the contrary showing any sequelae associated with the right inguinal hernia or surgery for that condition, other than the surgical scar.  

Service connection is warranted for a postoperative right inguinal hernia surgical scar associated with the postoperative right inguinal hernia surgery.  

As the Veteran does not have any current postoperative residual disability of aright inguinal hernia, and has not had such a disability at any point during the pendency of the appeal, service connection is not warranted. 

The Veteran, as a layman, is not competent to provide a diagnosis of, or medical opinion on the etiology of residuals of a postoperative hernia disability. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim for service connection for residuals of a postoperative right inguinal hernia; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b) .

Peripheral Nerve Disorder

Service medical records show no indications of any peripheral nerve symptomatology.  There are no complaints, treatment, findings or diagnosis, to show the Veteran had a chronic condition of peripheral nerve symptoms in service.  There are no indications in service of any low back symptoms or associated radiculopathy.

The first diagnosis of a peripheral nerve condition was in November 1982, which has been linked to November 1982 abnormal EMG findings consistent with a L3-L4 right radiculopathy associated with acute low back symptoms at that time.

There is no evidence of an organic disease of the nervous system becoming manifest to a degree of ten percent or more within the first year after service.  38 C.F.R. §§ 3.307, 3.309.  The evidence does not suggest that his diagnosed peripheral nerve symptomatology is proximately due to or aggravated by any service-connected disability.

Moreover, the VA examiner at the recent VA examination in April 2014 concluded that the current radiculopathy at L3-L4, and peripheral nerve disease are less likely than not incurred in, due to, or caused by service.  That opinion is based on rationale consistent with the evidence of record.  There are no opinions or other competent evidence to the contrary. 

While the veteran believes that he has a peripheral nerve disorder that is related to his military service, he is not shown to be other than a layman, and is not competent  to provide a medical opinion on the etiology of such. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim for service connection for a peripheral nerve disorder; there is no doubt to be resolved; and service connection is not warranted. 38 U.S.C.A. § 5107(b) .

Seizure Disorder

During April 2014 VA examination the examiner concluded that the evidence on file did not show that the Veteran had ever had a seizure or seizure disorder during service or at any time since service.  

That opinion is probative as there are no other opinions on this matter and this opinion is consistent with the remainder of the medical evidence on file showing no diagnosis of a current seizure disability.  There is no evidence of any chronic seizure symptomatology.

In the absence of proof of a present a seizure disorder, there can be no valid claim for service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the competent medical evidence clearly shows there is no diagnosis of a seizure disorder at any time during the period of the appeal, it is unnecessary to consider whether the claim meets the other criteria for service connection.  

The preponderance of the evidence is against the claim for service connection for a seizure disorder; there is no doubt to be resolved; and service connection is not warranted. 38 U.S.C.A. § 5107(b) .


ORDER

Service connection for residuals of a postoperative right inguinal hernia is denied.

Service connection for postoperative right inguinal hernia surgical scar is granted.

Service connection for a peripheral nerve disorder is denied.

Service connection for a seizure disorder is denied.


REMAND

The RO granted service connection for headaches in an August 2014 rating decision.  In studies published by the National Institutes of Health, NIH has addressed migraine-related vestibular symptoms and the comorbidity of migraine and vertigo disorders.  See http://www.ncbi.nlm.nih.gov/pubmed/9430502 (Last visited Dec. 8, 2014).  In a study titled Migraine Equivalent as a Cause of Episodic Vertigo, NIH indicated there can be an etiological relationship between migraine headaches and vestibular manifestations including dizziness, disequilibrium, vertigo, and motion intolerance.  See http://www.ncbi.nlm.nih.gov/pubmed/ 3339925. 

Also, in an April 1945 VA examination, within one year of discharge from service, a VA examiner diagnosed that the Veteran had a nodule of the thyroid, an organ of the endocrine system.  A chronic pathology of a part of the endocrine system (endocrinopathy) warrants service connection if manifest to a degree of 10 percent within one year of separation from service.  See 38 C.F.R. § 3.307, 3.309(a).

According to published material of the Mayo Clinic, thyroid nodules can produce additional thyroxin and thereby cause symptoms of hyperthyroidism such as nervousness, rapid or irregular heartbeat, heart palpitations or pounding heart; which can result in symptomatologies including dizziness or lightheadedness, fainting, loss of consciousness, confusion, pain in the chest, pressure or tightening in the chest.  See http://www.mayoclinic.org/diseases-conditions/thyroid-nodules/basics/symptoms/ con-20021546 (Last visited Dec. 8, 2014); http://www.healthline.com/symptom /palpitations (Last visited Dec. 8, 2014).  The Veteran has complained of some of these symptoms since service.  

According to published material from the Mayo Clinic, hyperthyroidism or hypothyroidism can also be a cause of hypertension.  See http://www.mayoclinic. org/diseases-conditions/secondary-hypertension/basics/causes/con-20033994.

Given the evidence of the Veteran's medical history and diagnoses of vestibular disorder and hypertension, an examination is necessary to determine the likelihood: that any chronic dizziness or vertigo is related to the Veteran's service-connected headaches or is part of any endocrinopathy manifest during service or within one year of separation, or is otherwise related to service; or that any hypertension is related to or a part of any endocrinopathy manifest during service or within one year of separation, or is otherwise related to service. 

In an August 2014 rating decision, the RO granted service connection for headaches, effective November 5, 2009.  In October 2014 the Veteran's representative submitted a notice of disagreement with the August 2014 rating decision as to the effective date assigned for the grant of service connection for headaches.  Because the RO has not yet issued a statement of the case on this claim, remand is required.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records pertaining to the claimed hypertension, dizziness, or vertigo, to include any records pertaining to treatment for thyroid or headache symptomatology.

2.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to any hypertension or vestibular (dizziness or vertigo) problems during or since service, or since his headaches began.

3.  Schedule the Veteran for VA examination by an appropriate specialist (neurologist or endocrinologist).  The entire claim file (i.e., the paper claim file and any medical records contained in VBMS/Virtual VA, CAPRI, and AMIE) must be provided and available to the examiner for review.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed vestibular disorder (manifested by dizziness or vertigo) or hypertension:
(i) had its onset in service or was permanently
aggravated during service, or 
(ii) is etiologically related to service, or 
(iii) is caused or permanently aggravated by the Veteran's service-connected migraine headaches; or 
(iv) is a separate hypertension or vestibular disorder due to or part of any endocrinopathy associated with a nodule of the thyroid shown within one year after separation from service. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
 
4.  Then review the claim file to ensure that all of the required development has been completed, and arrange for any additional development indicated.
 
5.  Then, adjudicate the issues of entitlement to service connection for chronic dizziness or vertigo and for hypertension.  If either benefit sought on appeal is not granted, the RO must issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

6.  Issue a statement of the case on the claim for entitlement to an effective date for service connection for headaches prior to November 5, 2009, so that the Veteran may have the opportunity to complete an appeal on this issue.  The issue should only be returned to the Board if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


